


Exhibit 10.1










SECOND AMENDMENT TO CREDIT AGREEMENT


This Second Amendment to Credit Agreement (the “Second Amendment”) is made as of
the 19th day of September, 2014, by and among:


THE KITCHEN COLLECTION, LLC, an Ohio limited liability company (as successor by
merger to The Kitchen Collection, Inc., a Delaware corporation), for itself and
as Lead Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers
party thereto from time to time (together with the Lead Borrower, individually,
a “Borrower,” and collectively, the “Borrowers”),


the BORROWERS party hereto,


the GUARANTORS party hereto,


the LENDERS party hereto, and


WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), a national banking association having a place of business
at One Boston Place, Boston, Massachusetts 02108, as Administrative Agent,
Collateral Agent, and Swing Line Lender (in such capacity, the “Agent”).
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
WITNESSETH


WHEREAS, the Borrowers, the Guarantors, the Lenders, and the Agent, among
others, have entered into a Credit Agreement dated as of April 29, 2010 (as
amended and in effect, the “Credit Agreement”);


WHEREAS, the Borrowers, the Guarantors, the Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement, on the terms and conditions
set forth herein.


NOW THEREFORE, it is hereby agreed as follows:


1.
Defined Terms. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Credit Agreement, unless otherwise defined.



2.
Representations and Warranties. Each Loan Party hereby represents and warrants
that after giving effect to this Second Amendment, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (except
in the case of any representation or warranty qualified or modified by
materiality, which is true and correct as so qualified or modified) as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.







--------------------------------------------------------------------------------




3.
Ratification of Loan Documents.



a.
The Credit Agreement, as hereby amended, and all other Loan Documents, are
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Loan Party hereby ratifies, confirms, and reaffirms that the
Collateral continues to secure all of the Obligations, as modified by this
Second Amendment.



4.
Amendments to Article I. The provisions of Article I of the Credit Agreement are
hereby amended as follows:



a.
The definitions of “Bank Products,” “Cash Management Services” and “Factored
Receivables” are hereby deleted in their entirety and the following substituted
in their stead:

“Bank Products” means any services of facilities provided to any Loan Party by
the Administrative Agent or any of its Affiliates (but excluding Cash Management
Services) including, without limitation, on account of (a) Swap Contracts, (b)
merchant services constituting a line of credit, (c) leasing, (d) Factored
Receivables, and (e) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable purchases.
“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Administrative Agent or any of its Affiliates,
including, without limitation: (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit or debit cards, (d) credit card processing services, and
(e) purchase cards.
“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo, WFRF or any of their respective Affiliates pursuant to a factoring
arrangement or otherwise with the Person that sold the goods or rendered the
services to the Loan Party which gave rise to such Account.
b.
The definition of “Fee Letter” is hereby deleted in its entirety and the
following substituted in its stead:

“Fee Letter” means the letter agreement, dated April 29, 2010, as amended and
restated by a letter agreement, dated August 7, 2012, and as amended and
restated by a letter agreement, dated September 19, 2014, among the Lead
Borrower and the other Borrowers and the Administrative Agent, as such letter
may from time to time be amended, restated, supplemented or otherwise modified.
c.
The definition of “Letter of Credit Sublimit” is hereby amended by deleting the
number “$10,000,000.00” and substituting “$3,000,000.00” in its stead.



d.
The definition of “Maturity Date” is hereby deleted in its entirety and the
following substituted in its stead:



“Maturity Date” means September 19, 2019.
e.
The following new definition is hereby added to the Credit Agreement in
appropriate alphabetical order:

“Second Amendment Effective Date” means September 19, 2014.




--------------------------------------------------------------------------------






5.
Amendment to Article II.



a.
Section 2.09 of the Credit Agreement is hereby amended by deleting clauses (a)
and (b) thereof in their entirety and by substituting the following in their
stead:



(a)     Commitment Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to (i) prior to the Second Amendment Effective Date, 0.375%
per annum and (ii) after the Second Amendment Effective Date, 0.32% per annum,
times the actual daily amount by which the Aggregate Commitments exceed the sum
of (i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the first day after the end of each month, commencing with the first
such date to occur after the Second Amendment Effective Date, and on the last
day of the Availability Period. The commitment fee shall be calculated monthly
in arrears.
(b)    Early Termination Fee. In the event that the Termination Date occurs, for
any reason, on or prior to the second anniversary of the Second Amendment
Effective Date, or in the event that the Borrowers reduce (but do not terminate)
the Aggregate Commitments by an amount in excess of $10,000,000 on or prior to
the second anniversary of the Second Amendment Effective Date, the Borrowers
shall pay to the Administrative Agent, for the ratable benefit of the Lenders, a
fee (the “Early Termination Fee”) in respect of amounts which are or become
payable by reason thereof equal to the following: (i) one percent (1.00%) of (x)
in the case of the occurrence of the Termination Date, the Aggregate Commitments
then in effect (without regard to any termination thereof) or (y) in the case of
a reduction of the Aggregate Commitments, the amount of such reduction in the
Aggregate Commitments, as applicable, if the Termination Date or reduction shall
occur at any time on or prior to the first anniversary of the Second Amendment
Effective Date; and (ii) one-half of one percent (0.50%) of (x) in the case of
the occurrence of the Termination Date, the Aggregate Commitments then in effect
(without regard to any termination thereof) or (y) in the case of a reduction of
the Aggregate Commitments, the amount of such reduction in the Aggregate
Commitments, as applicable, if the Termination Date or reduction shall occur at
any time after the first anniversary of the Second Amendment Effective Date but
on or prior to the second anniversary of the Second Amendment Effective Date.
All parties to this Agreement agree and acknowledge that the Lenders will have
suffered damages on account of the early termination of this Agreement or any
portion of the Commitments and that, in view of the difficulty in ascertaining
the amount of such damages, the Early Termination Fee constitutes reasonable
compensation and liquidated damages to compensate the Lenders on account
thereof.
6.
Conditions to Effectiveness. This Second Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of (or waived by) the Agent:



a.
The Agent shall have received counterparts of this Second Amendment duly
executed and delivered by each of the parties hereto.



b.
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Second Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively





--------------------------------------------------------------------------------




taken and evidence thereof reasonably satisfactory to the Agent shall have been
provided to the Agent.


c.
The Borrowers shall have paid the fees set forth in the Fee Letter.



d.
No Default or Event of Default shall have occurred and be continuing.



e.
The Agent shall have received such additional documents, instruments, and
agreements as any Agent may reasonably request in connection with the
transactions contemplated hereby.



7.
Miscellaneous.



a.
The Loan Parties shall reimburse the Agent for all Credit Party Expenses
incurred by the Agent in connection herewith.



b.
This Second Amendment may be executed in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all contemporaneous or previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page to this Second Amendment by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Second Amendment.



c.
This Second Amendment and the Credit Agreement together shall constitute one
agreement. This Second Amendment and the Credit Agreement together express the
entire understanding of the parties with respect to the matters set forth herein
and supersede all prior discussions or negotiations hereon.



d.
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Second Amendment and
are not relying on any representations or warranties of the Agent or the other
Credit Parties or their respective counsel in entering into this Second
Amendment.



e.
If any provision of this Second Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Second Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



f.
This Second Amendment shall constitute a Loan Document for all purposes.



g.
THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS THEREOF.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first above written.
THE KITCHEN COLLECTION, LLC, an Ohio limited liability company (as successor by
merger to The Kitchen Collection, Inc., a Delaware corporation), as Lead
Borrower and as a Borrower
By:
/s/ Karen Cavender
Name:
Karen Cavender
Title:
Corporate Controller



WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent and Collateral Agent, as Swing
Line Lender and as a Lender
By:
/s/ Emily Abrahamson
Name:
Emily Abrahamson
Title:
Vice President









